DETAILED ACTION

This Corrected Notice of Allowability is in response to Printer Query filed on 01/24/2022, IDS filed on 01/19/2022 before payment of Issue Fee of Allowance filed on 01/20/2022. 
Claims 1-7 and 9-20 (original claims) are allowable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 was filed before the mailing date of the Notice of Allowance filed on 01/20/2022 and before issue fee.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684